                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CR-083-FDW-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )        ORDER
                                                      )
 BRAUDIO MENDOZA,                                     )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 86) filed August 5, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion for Variance contains sensitive and private information

that is inappropriate for public access. Having carefully considered the motion and the record, and

for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

86) is GRANTED, and the Motion for Variance shall be sealed until further Order of this Court.




                                           Signed: August 7, 2020




      Case 3:19-cr-00083-FDW-DCK Document 88 Filed 08/07/20 Page 1 of 1
